Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-20-2007

USA v. Daniels
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5503




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Daniels" (2007). 2007 Decisions. Paper 416.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/416


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                        NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT

                                         No: 05-5503

                              UNITED STATES OF AMERICA

                                              v.

                                    ABDUL Q. DANIELS

                                               Appellant

                            Appeal from Judgment of Conviction
                   in Criminal No. 04-288 in the United States District Court
                           for the Western District of Pennsylvania
                                   (Crim. No. 04-cr-00288)

                         Chief District Judge: Hon. Gustave Diamond

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       April 23, 2007

                                 (Filed: September 20, 2007)

                          Before: McKEE, AMBRO, Circuit Judges
                             and ACKERMAN,* District Judge

                                  _____________________

                                        OPINION
                                  _____________________


McKEE, Circuit Judge



       *
        Honorable Harold A. Ackerman, Senior United States District Court for the District of
New Jersey, sitting by designation.



                                               1
       Abdul Q. Daniels appeals his conviction for being a prior felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). For the following reasons, we will affirm the conviction.

       The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction pursuant to 28 U.S.C. § 1291. Because we write primarily for the parties, we need

not recite the underlying facts or procedural history of this case in detail.

                               I. The Innocent Possession Defense1

       The District Court properly denied Daniels’ request for a jury instruction on the

affirmative defense of innocent possession. That affirmative defense has not been recognized by

this court. Moreover, even if it had been available, Daniels cannot establish that it applies here.

To demonstrate a violation of § 922(g)(1), the government must establish each of the following

elements beyond a reasonable doubt: (1) Daniels had previously been convicted of a crime

punishable by a term of imprisonment exceeding one year; (2) he knowingly possessed a

firearm; and (3) the firearm passed in interstate commerce. United States v. Dodd, 225 F.3d 340,

344 (3d Cir. 2000). The government must only establish that Daniels was aware that he

possessed a firearm to establish that the possession was “knowing.” Id. The government need

not establish an intent to cause harm or knowledge that possession was unlawful. Id. Daniels

does not dispute that the Government established every element of the offense.

       Daniels discusses the affirmative defense of justification that we recognized in United

States v. Paolello, 951 F.2d 537, 541 (3d Cir. 1991). However, he recognizes that that defense

is inapplicable because he was not “under unlawful and present threat of death or serious bodily

       1
        The briefs of both parties repeatedly refer to the “temporary innocent possession”
defense. However, the relevant case law refers to the doctrine as the “innocent possession”
defense. Accordingly, we will use that term in referring to the doctrine rather than the term
employed by the parties.

                                                  2
injury” at the time he possessed the firearm. See Paolello, 951 F.2d at 540. Rather, he attempts

to rely on the decision in United States v. Mason, 233 F.3d 619, 621 (D.C. Cir. 2001). There, the

court acknowledged the innocent possession defense in limited situations.

       The Supreme Court has explained that Congress enacted § 922 to “keep firearms away

from persons . . . potentially irresponsible and dangerous.” See Barrett v. United States, 423

U.S. 212, 218 (1976). Accordingly, we have explained the importance of “a narrow view of the

justification defense as employed in connection with the felon-in-possession statute.” Dodd, 225

F.3d at 347. That is true here.

       Even if we were to adopt the reasoning of Mason, Daniels would have had to satisfy the

test the court established there. See 233 F.3d at 621. Thus, he would have had to establish that:

“(1) the firearm was attained innocently and held with no illicit purpose and (2) possession of the

firearm was transitory.” Id. at 624. In order to satisfy the second element, “a defendant’s

actions must demonstrate both that he had the intent to turn the weapon over to the police and

that he was pursuing such an intent with immediacy and through a reasonable course of

conduct.” Id. (quoting Logan v. United States, 402 A.2d 822, 827 (D.C. 1979)). If a defendant

satisfies both elements of the Mason test, the possession of a firearm is “excused and justified as

stemming from an affirmative effort to aid and enhance social policy underlying law

enforcement.” Id. (quoting Hines v. United States, 326 A.2d 247, 248 (D.C. 1974)).

       In order for an instruction to be presented to a jury on an affirmative defense, the

defendant must provide evidence establishing each element sufficient to warrant its

consideration by the jury. United States v. Bailey, 444 U.S. 394, 415 (1980); see also Mathews

v. United States, 485 U.S. 58, 63 (1988) (“[A] defendant is entitled to an instruction as to any



                                                 3
recognized defense for which there exists evidence sufficient for a reasonable jury to find in his

favor.”). This record would not support the instruction that Daniels wants.

       Assuming Daniels’ explanation is accurate, it is nevertheless apparent that he had other

options upon finding the gun in his girlfriend’s minivan. His lack of knowledge of the gun’s

presence in the minivan when he got into the minivan does not make his continued possession

innocent, and his possession of the firearm was not “transitory.” He had the opportunity to

promptly divest himself of the weapon by turning it over to police, but chose not to. Even

assuming that he aborted an errand to return home, he still could not satisfy the stringent

requirements set forth in Mason. Accordingly, we conclude that he has failed to establish the

prerequisites for the innocent possession defense to be submitted to the jury even if such a

defense had been available.


                          II. The Constitutionality of Section 922(g)

       As Daniels candidly admits, his argument that the trial court lacked subject-matter

jurisdiction because 18 U.S.C. § 922(g) is an unconstitutional exercise of Congress’s authority

under the Commerce Clause has already been rejected by this court and need not be discussed as

we are bound by those decisions under IOP 9.1.2

                                                III.

       For the reasons stated above, we will affirm the conviction.




       2
        See Appellant’s Br. at 27 (citing United States v. Singletary, 268 F.3d 196 (3d Cir.
2001); United States v. Shambry, 392 F.3d 631, 634 (3d Cir. 2004)).

                                                 4